ACCEPTED
                                                                                      12-15-00078-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                  7/1/2015 1:54:15 PM
                                                                                        CATHY LUSK
                                                                                               CLERK



                  NO. 12-15-00078-CR
STATE OF TEXAS            §    IN THE            FILED IN
                                          12th COURT OF APPEALS
                          §                    TYLER, TEXAS
VS.                       §    12TH COURT 7/1/2015 1:54:15 PM
                          §                    CATHY S. LUSK
BRANDON PAUL COUCH        §    OF APPEALS          Clerk




      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Brandon Paul Couch, Appellant in the above styled and

numbered cause, and moves this Court to grant this Motion to Extend Time to File

Appellant’s Brief and for good cause shows the following:

      1.    This case is on appeal from the 354th Judicial District Court of Rains

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. BRANDON

PAUL COUCH, and numbered 5354.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of forty years on March 26, 2015.

      5.    Notice of appeal was given on March 26, 2015.

      6.    The reporter's record was filed on May 25, 2014.

      7.    Appellant’s Brief was due on June 24, 2014.

      9.    Appellant’s attorney on appeal did not calendar the due date for

Appellant’s brief due to a misunderstanding regarding the Court’s notification
procedure.

      10.    Appellant’s attorney on appeal assumed in error that this Court would

send notification of the due date for Appellant’s brief based on the customary

practice of other courts of appeal in which he has practiced.

      11.    Appellant’s attorney on appeal should have calculated, on his own, the

due date based on the filing of the Reporter’s Record and the Clerk’s Record

instead of waiting on the Court to notify him of the due date.

      12.    The error on the part of Appellant’s attorney was unintentional and

not due to a conscious disregard for the deadline or for the purposes of delay, but

instead because of not being familiar with the Court’s internal procedures.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant’s Brief and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Martin Braddy Attorney at Law
                                       121 Oak Avenue
                                       Suite A
                                       Sulphur Springs, Texas 75482
                                       Tel: (903) 885-2040
                                       Fax: (903) 500-2704



                                       By: /s/ Martin Braddy
                                         Martin Braddy
                                         State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Brandon Couch




                       CERTIFICATE OF SERVICE

     This is to certify that on July 1, 2015, a true and correct copy of the above

and foregoing document was served on the County Attorney's Office, Rains

County, Texas.



                                     /s/ Martin Braddy
                                     Martin Braddy